Title: From Thomas Jefferson to Albert Gallatin, 8 February 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Feb. 8. 08.
                  
                  In questions like the present, important neither in principle nor amount, I think the Collectors should decide for themselves, and especially as they, and they only, are the legally competent judges: for I believe the law makes them the judges of the security. if the indulgence proposed be within the intentions of the law, they can grant it: if it be not, we cannot. but it is the practice in all cases for the officer who is charged with the taking security, to be indulgent. in a hard case, as where the person is a stranger, could he not take hypothecations of their vessels? altho’ the law may not specially authorize this, yet the Collector can take it as countersecurity for himself, and he can assign it to the government. Affectte. salutns.
               